DETAILED ACTION
Claims 1-20 are pending in the Instant Application. 
Claims 1-20 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority


The Instant Application makes no claim to priority and has an effective filing date of 10 February 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 April 2020 was considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et a. (“Yang”), United States Patent Application Publication No. 2019/0392354, in view of Tengli, United States Patent Application Publication No. 2009/0319533. 

As per claim 1, Yang discloses a computer-implemented method, comprising: 
receiving snapshot data for a node within a data center ([0046] wherein a node in the cluster produces snapshot data (recognized as probe vectors), which is received by a system, wherein probe vectors are time series data related to events that occur on the node); 
determining one or more candidate labels for one or more software applications running on the node, utilizing the snapshot data ([0054] wherein a labels are created for snapshots software applications on the node, wherein the snapshot data (probe vectors) and the associated labels are for applications as described in [0051]); and training a machine learning model, utilizing the snapshot data ([0071] wherein labeled data and un-labeled data is used to train a machine learning model), but does not disclose implementing a validation of the one or more candidate labels to determine one or more validated labels; and training a machine learning model, utilizing the one or more validated labels. However, Tengli teaches implementing a validation of the one or more candidate labels to determine one or more validated labels ([0039] wherein the labels are validated by a human validator); and training a machine learning model, utilizing the one or more validated labels ([0041] wherein the machine learning model, the classifier, is trained using the validated labels). 


As per claim 2, note the rejection of claim 1 where Yang and Tengli are combined. The combination teaches the computer-implemented method of Claim 1. Yang further discloses wherein the snapshot data is obtained by running one or more scripts within the node ([0046] wherein the individual DCHs (nodes) locally run a script to obtain snapshot data).  

As per claim 3, note the rejection of claim 1 where Yang and Tengli are combined. The combination teaches the computer-implemented method of Claim 1. Yang further discloses wherein the snapshot data includes details of one or more actions that are performed within the node identified by one or more scripts running within the node ([0019] wherein the snapshot data (prove vectors) include actions/events that are occurring at the nodes).  

As per claim 4, note the rejection of claim 1 where Yang and Tengli are combined. The combination teaches the computer-implemented method of Claim 1. Yang further discloses wherein the snapshot data is determined for a plurality of nodes within the ([0056] wherein the snapshot data can be for multiple nodes i.e. different DCHs).  

As per claim 5, note the rejection of claim 1 where Yang and Tengli are combined. The combination teaches the computer-implemented method of Claim 1. Yang further discloses wherein the node includes a physical node or a virtual node ([0037] wherein the nodes can be physical devices or virtual machines).  

As per claim 6, note the rejection of claim 1 where Yang and Tengli are combined. The combination teaches the computer-implemented method of Claim 1. Yang further discloses wherein determining the one or more candidate labels includes constructing a term dictionary ([0061] wherein labels are associated with events, wherein the events are detected by data, wherein the data that describes an event is recognized as the dictionary since the criteria define the event/label).  

As per claim 7, note the rejection of claim 1 where Yang and Tengli are combined. The combination teaches the computer-implemented method of Claim 1. Yang further discloses wherein determining the one or more candidate labels includes comparing a term dictionary to the snapshot data ([0061] wherein terms in the snapshots are matched with event criteria).  

As per claim 8, note the rejection of claim 1 where Yang and Tengli are combined. The combination teaches the computer-implemented method of Claim 1. Yang further ([0061] wherein the strings in the snapshot indicate that the load balancing exceeds a variance threshold for the one or more software applications on the node, the label is provided to describe such for the application(s)).  

As per claim 11, note the rejection of claim 1 where Yang and Tengli are combined. The combination teaches the computer-implemented method of Claim 1.  Yang further teaches wherein training the machine learning model includes inputting the one or more labels and associated snapshot data as training data into the machine learning model ([0071] wherein snapshot data is used with labeled data), but does not teach one or more validated labels. However Tengli teaches one or more validated labels ([0041] wherein the machine learning model, the classifier, is trained using the validated labels). 
Both Yang and Tengli label data. One could apply the validation of the data in Tengli to the snapshot data training labels in Yang to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of labeling software applications based on snapshot data in Yang with the validation of the labels in Tengli in order to have better control over the training method. 



As per claim 13, claim 13 is a product that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 14, claim 14 is a product that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 15, claim 15 is a product that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is a product that performs the method of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 17, claim 17 is a product that performs the method of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is a product that performs the method of claim 6 and is rejected for the same rationale and reasoning. 

As per claim 19, claim 19 is a product that performs the method of claim 7 and is rejected for the same rationale and reasoning. 

As per claim 20, Yang discloses a system, comprising: 
([0020]); and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic performing the method of claim 1. As such the claim is rejected for the same rationale and reasoning with the combination of Yang and Tengli. 






Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Tengli, in further view of IDESES et al. (“Ideses”), United States Patent Application Publication No. 2015/0213365.

As per claim 9, note the rejection of claim 1 where Yang and Tengli are combined. The combination teaches the computer-implemented method of Claim 1, Yang discloses labels for applications running on the node for which the snapshot data was created as noted by claim 1, but does not teach wherein the validation includes confirmation whether the one or more candidate labels correctly identify software applications running on the node for which the snapshot data was created. However, Idses teaches wherein the validation includes confirmation whether the one or more candidate labels correctly identify software applications ([0144] wherein for the label for the software is validated by feedback).   
Both Yang and Idses provide labels for application data. One could use the snapshot data as input as in Yang to label applications and validate those labels in Idses to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of labeling 

As per claim 12, note the rejection of claim 1 where Yang and Tengli are combined. The combination teaches the computer-implemented method of Claim 1.  Yang further discloses obtaining additional snapshot data for additional nodes within the data center ([0071] wherein new data is provided to the learning model (i.e. additional snapshots for additional nodes)); inputting the snapshot data for the additional nodes within the data center into the trained machine learning model ([0071] wherein that data is input into the training machine learning model); identifying one or more labels for the snapshot data for each node, using the machine learning model ([0071] wherein the model is updated, including means for identifying labels for the nodes), but does not disclose where the one or more labels identify one or more software applications that are currently running within nodes of the data center determining a confidence score for each of the one or more labels; and sending one or more of the labels to be validated in response to determining that the confidence score is below a predetermined threshold value.  However, Tengli teaches determining a confidence score for each of the one or more labels; sending one or more of the labels to be validated in response to determining that the confidence score is below a predetermined threshold value ([0039] wherein candidate labels that are “good” (a certain threshold) are validated), but does not teach where the one or more labels identify one or more software applications that are currently running within nodes of the data center. However, Idses teaches where the one or more labels identify one or more ([0144] wherein for the label for the software is validated by feedback).   
Both Yang and Tengli label data. One could apply the validation of the data in Tengli to the snapshot data training labels in Yang to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of labeling software applications based on snapshot data in Yang with the validation of the labels in Tengli in order to have better control over the training method. Both Yang and Idses provide labels for application data. One could use the snapshot data as input as in Yang to label applications and validate those labels in Idses to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of labeling applications using snapshot data of nodes as in Yang with the validating of application labels in Idses in order to reinforce machine learning labels. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Tengli, in further view of Greenwood et al. (“Greenwood”), United States Patent Application Publication No. 2015/0324434. 

As per claim 10, note the rejection of claim 1 where Yang and Tengli are combined. The combination teaches the computer-implemented method of Claim 1, but does not disclose wherein the machine learning model includes one or more neural networks. However, Greenwood teaches wherein the machine learning model includes one or more neural networks ([0025]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168